DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 EMERGENCY STANDARD SOLUTIONS, INC., a/a/o DIEGO SAENZ,
                      Appellant,

                                     v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D21-1753

                               [July 7, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank Castor, Judge; L.T. Case No. 50-2019-CC-009400-
XXXX-MB.

  Venessa V. Solis and Michael S. Takiff of Levy & Partners, PLLC,
Hollywood, for appellant.

  Antonio C. Castro, Sidney S. Needelman and Stephen R. Machin of
Zumpano Castro, LLC, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.